Citation Nr: 1233054	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-23 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for residuals of a head injury or concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 2, 1980 to March 31, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran was scheduled to attend a hearing before a member of the Board in July 2012.  He failed to appear for the hearing and has not provided a motion for a new hearing.  As a consequence, this case will be processed as though the hearing request were withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran did not suffer a head injury or concussion during his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals from a head injury or concussion have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in December 2006, sent prior to the initial adjudication of his claim in April 2007, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as well as those elements required by Dingess.  



VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service records.  The file contains a notation that the Veteran does not have any VA treatment records as of September 2011.  While the Veteran maintains that the paperwork concerning his claimed in-service injury got lost or destroyed, the Board notes that his service treatment records appear to be complete and include both his entrance and separation examinations, chronological records of medical care, dental records, laboratory reports, and immunization records.  Thus, no further efforts are warranted to obtain service treatment records.

A medical examination has not been performed with respect to the claimed condition.  However, the Board finds that the Veteran did not suffer an in-service head injury or concussion, as discussed in more detail below.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Thus, the Board has no grounds for obtaining a VA examination and medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here the standards of McLendon are not met with respect to the Veteran's claim. 

In the absence of evidence of a relevant in-service disease or injury, referral of the claim to obtain an examination would, in essence, place the examining physician in the role of fact finder for a series of events that has not been corroborated.  VA is not obligated to provide an examination in this circumstance merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004). 

The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.)  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Analysis

The Veteran claims that he has residuals from a head injury or concussion that occurred in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran's STRs, including his separation examination dated March 19, 1981, are negative for a head injury or concussion.  Post-service, no other medical records are included in the file except for a one-page examination report dated in November 2006.  The single-page treatment record indicates that the Veteran reported that he had been hit in the head with a club during basic training.  The examiner noted a slight depression in the Veteran's skull over the right frontal lobe.

In the absence of documentary evidence or corroborating testimony, the Board must weigh the credibility of the Veteran's lay statements concerning the origins of his head injury.  

The Veteran submitted two statements in January 2007.  He wrote, "After undergoing four months of Basic and Advanced training, I got injured from assailants unknown[;] I was treated on base for a severe concussion.  This resulted in me being placed in the trainee discharge program."  In the second statement, he wrote that at the time the incident occurred "I was drinking and did not know the assailants."  



According to the Veteran's lay statement of April 2008, he took a weekend pass during basic and advanced training and became intoxicated.  That evening, his drinking "resulted [in] a visit to the medical facility on base with a severe concussion."  As the Veteran explained, "[i]t seems that an individual hit me over the head with something and did cause considerable damage.  I still have [an] indentation on the front portion of my skull."  He was discharged "because of a problem" that he had, and paperwork relating to an injury during training was lost or destroyed.  He further indicated that there was a lot of drinking on the base.  

In his VA Form 9 dated in July 2009, the Veteran further indicated that the incident occurred in late February or early March 1981, and was clubbed in the head while he was out drinking.  He explained, "[t]he injury was severe enough for the Army to discharge me."

For two reasons, the Board ultimately finds that the Veteran's statements are not credible and that it is less likely than not that he experienced his claimed injury while in active military service.

First, the Veteran mischaracterizes the nature of his discharge, which was not carried out for medical reasons.  According to his DD-214, the Veteran received an "LET" separation, which is an entry-level discharge for performance and conduct.  The narrative reason for separation was "Trainee Discharge Program (TDP) Marginal or Non-Productive."  See Army Regulation (AR) 635-200, para. 5-33 (1980).  The TDP provided for discharge of members "who lack the necessary motivation, discipline, ability or aptitude to become productive soldiers."  See AR 635-200, para. 5-33 (1980).  A TDP discharge must have been effected within the first 179 days of active duty in the first term of enlistment.  Id.  A person discharged under this section must have demonstrated that they (a) cannot or will not adapt socially or emotionally to military life; (b) cannot meet the minimum standards prescribed for successful completion of training because of lack of aptitude, ability, motivation or self-discipline; (c) have demonstrated character and behavior characteristics not compatible with satisfactory continued service; or (d) do not meet enlisted standards by reason of disqualifying drug use.  Id. at para. 5-33(a)(3).  The Veteran's separation documents from military service indicate that he was not discharged due to residuals of a concussion.  In fact, there is no provision under TDP for medical discharge of any kind.  As a consequence, the Veteran's July 2009 statement that his injury was "severe enough for the Army to discharge" him and his January 2007 statement that he was treated for a severe concussion, which "resulted in" his being placed in TDP lack full probative value because they misstate the reasons as to why he was placed in TDP and discharged.

Second, the Veteran's separation examination from military service is negative for any indication of a head injury, and this examination took place in late March 1981 after the alleged incident in "late February/early March" as he indicated in his July 2009 statement.  He wrote that he was "in good health at this time" and listed other injuries from a motorcycle accident and a broken middle finger that occurred before service in his self-reported medical history.  He checked "no" for head injury.  In his clinical evaluation, the examiner only noted a small chin scar in relation to his head and face conditions (whereas the Veteran has currently reported being struck over the head "in the front portion of his skull").  There are no reports of a head injury in his STRs.  The absence of any medical documentation of a head injury on his separation examination-particularly as the examination occurred only about three weeks after his claimed emergency room visit for a concussion, according to his statements, and as he reported several other conditions on the form-tends to further reduce the probative value of his statements.

As a consequence, the Board is unable to grant this claim because the weight of the most probative evidence, including the Veteran's discharge record and his separation examination, weigh against a finding that the Veteran suffered any head trauma in military service.  In addition, a combination of equivocation in his statements, a lack of credible supporting evidence, and material contradictions with the evidence of record tends to reduce the probative value of his lay statements.  Because the Veteran has not shown the existence of an event or injury in service that led to a head trauma and concussion, this claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of this evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury or concussion is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


